DETAILED ACTION
This action is responsive to the application No.15/502,519 filed on 02/08/2017.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments received on 12/18/2020 in which claims 1 and 12 are independent claims, claims 2, 5-8, 10-11, 13 and 16-20 have been cancelled. Claims 1, 3-4, 9, 12, 14-15 and 21-26 have been examined and are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 12, 14-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0095702 A1; hereinafter ‘Lee’), in view of Ali (US 2011/0248244 A1; hereinafter ‘Ali’)
Regarding independent claim 1, Lee teaches an optoelectronic component device comprising (see the entire document, specifically Fig 6D along with Figs 6A-6D, and as cited below): 
a first organic light emitting diode (the combination of 140b, 130b and 120b, [0100 and 0108]) with a first electrode (120b, [0108]), an organic functional layer 
wherein the optoelectronic component device is designed as a top or bottom emitter (Fig. 6D); 
wherein the first organic light emitting diode is electrically connected in parallel with the second organic light emitting diode ([0063, 0068 and 0110]); and 
wherein the first organic light emitting diode (the combination of 140b, 130b and 120b, [0100 and 0108]) and the second organic light emitting diode (the combination of 140a, 130a and 120a, [0100 and 0109]) have at least an approximately identical (both first organic light emitting diode and second organic light emitting diode are identical, 
w3wwwherein the first organic light emitting diode (the combination of 140b, 130b and 120b, Fig. 6D) provides a first light ([0025, 0034 and 0100]) having a first hue (it is defined by Color = Hue (Tint) and Saturation) and the second organic light emitting diode (the combination of 140a, 130a and 120a, [0100 and 0109]) provides a second light ([0025, 0034 and 0100]) having a second hue (it is defined by Color = Hue (Tint) and Saturation), wherein the first hue and the second hue are substantially identical or identical (Note: both first and second Hue is defined by Color = Hue (Tint) and Saturation. Therefore, first and second Hue are identical) (Note: Lee reference shown “same color” in paragraph 0025, 0034 and 0100, and applicant(s) specification does not shown the difference between “exact” and “same.” Therefore, that meets the language “exact hue” because hue is defined by Color = Hue (Tint) and Saturation). 
the first electrode (120b) of the first organic light emitting diode (the combination of 140b, 130b and 120b) and the second electrode (120a) of the second organic light emitting diode (the combination of 140a, 130a and 120a) have a common electrical potential (common electrode 120 is provide current and voltage source for OLED, [0053-0054], see in light application specification paragraph 0060),
 wherein the first electrode (120b) of the first organic light emitting diode (the combination of 140b, 130b and 120b) and the second electrode (120a) of the second organic light emitting diode (the combination of 140a, 130a and 120a) are arranged congruently (i.e., simultaneously or forming the same time with one above the other following the order) one above the other (see Fig. 6D), and wherein the second electrode (140b) of the first organic light emitting diode and the first electrode (140a) of the second organic light emitting diode are arranged congruently one above the other (see Fig. 6D) so that.
Either as to claim recite “arranged congruently”. The method is considered as a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Lee does not explicitly teach
a bottom surface of the second electrode of the first organic light emitting diode is in direct contact with a top surface of the first electrode of the second organic light emitting diode.
Ali’s Fig. 2b teaches a bottom surface (the bottom surface of cathode 284, [0050]) of the second electrode (cathode 284 is the second electrode of first OLED (the combination of layer 160, 150 and 284, see Fig. 2b), [0050]) of the first organic light emitting diode (the combination of layer 160, 150 and 284, see Fig. 2b, [0050]) is in direct contact (the paragraph 0050 shown “in cases where insulation layer 290 is absent, first interior cathode 282 and second interior cathode 284 may be electrically coupled, therefore, the bottom surface of cathode 284 is in direct contact with top surface of cathode 282) with a top surface (the top surface of cathode 282, [0050]) of the first electrode (cathode 282 is the first electrode of second OLED (the combination of layer 120, 130 and 282, see Fig. 2b), [0050]) of the second organic light emitting diode (the combination of layer 120, 130 and 282, see Fig. 2b, [0050]).  The language “in cases where insulation layer 290 is absent, first interior cathode 282 and second interior cathode 284 may be electrically coupled” makes it clear the separating insulating layer is optional and can be omitted.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Ali to teachings of Lee such as applied the second electrode of the first organic light emitting diode having the bottom surface is in direct contact with a top surface of the first electrode of the second organic light emitting diode (Ali Figs. 2b) of that it was a known suitable alternative way of connecting to the one used by the primary reference (Lee Fig. 6D) of Lee. It is noted that the different if insulating layer is absent between the bottom surface of second electrode of the first organic light emitting diode and the top surface of first electrode of the second organic light emitting diode, that would have been understood the optoelectronic component device to function equally well as the insulation layer separating the two layers was taught to be optional.
Regarding claim 3, Lee’s Fig. 6D discloses the optoelectronic component device as claimed in claim 1, further comprising 
One or a plurality of further organic light emitting diodes connected in series with the first organic light emitting diode ([0009, 0012 and 0014]).
Regarding claim 4, Lee’s Fig. 6D discloses the optoelectronic component device as claimed in claim 1, further comprising 
one or a plurality of further organic light emitting diodes connected in series with the second organic light emitting diode ([0009, 0012 and 0014]).
Regarding claim 9, Lee’s Fig. 6D discloses the optoelectronic component device as claimed in claim 1, wherein 
the second electrode (140b) of the first organic light emitting diode (the combination of 140b, 130b and 120b) is an anode [(0053]) of the first organic light emitting diode and wherein the first electrode (140a) of the second organic light emitting diode (the combination of 140a, 130a and 120a) is an anode ([0053]) of the second organic light emitting diode.
Regarding independent claim 12, Lee teaches a method for producing an optoelectronic component device comprising a first organic light emitting diode and a second organic light emitting diode, the method comprising (see the entire document, specifically Fig. 6D along with Figs 6A-6D, and as cited below):  
forming a first organic light emitting diode (the combination of 140b, 130b and 120b, [0100 and 0108]) with a first electrode (120b, [0108]), an organic functional layer structure (130b, [0108]) and a second electrode (140b, [0100]), wherein the organic functional layer structure (130b) is arranged on or above the first electrode (120b) and wherein the second electrode (140b) is arranged on or above the organic functional layer structure (130b), and forming a second organic light emitting diode (the combination of 140a, 130a and 120a, [0100 and 0109]) with a first electrode (104a, [0100]), an organic functional layer structure (130a, [0109]) and a second electrode (120a, [0109]), wherein the organic functional layer (130a) structure is arranged on or above the first electrode (140a) and wherein the second electrode (120a) is arranged on or above the organic functional layer structure (130a), wherein the second electrode (140b) of the first organic light emitting diode and the first electrode (140a) of the second organic light emitting diode are electrically conductively connected to one another (Fig. 6A-6D) by means of a conductive connection (240a and/or 240b, [0063]) means so that the first organic light emitting diode and the second organic light emitting diode are connected to one another in physical contact one above the other (Fig. 6D), 
Wherein the optoelectronic component device is designed as a top or bottom emitter (Fig. 6D),
Wherein the first organic light emitting diode is electrically connected in parallel with the second organic light emitting diode ([0063, 0068 and 0110]); and
Wherein the first organic light emitting diode and the second organic light emitting diode are formed in such a way that the first hue and the second hue are substantially identical or identical.
wherein the first organic light emitting diode (the combination of 140b, 130b and 120b, [0100 and 0108]) and the second organic light emitting diode (the combination of 140a, 130a and 120a, [0100 and 0109]) are formed in such a way (see the entire document, specifically Fig 6D along with Figs 6A-6D) that they have at least an approximately identical (both first organic light emitting diode and second organic light emitting diode are identical, see Fig. 6D) or identical electronic diode characteristic (220a and/or 220b, Fig. 6D, [0070]) and/or an approximately identical or identical electronic diode characteristic variable; or 
3Wherein the first organic light emitting diode (the combination of 140b, 130b and 120b, Fig. 6D) and the second organic light emitting diode (the combination of 140a, 130a and 120a, [0100 and 0109]) are formed in such a way (see the entire document, specifically Fig 6D along with Figs 6A-6D) that the first hue (it is defined by Color = Hue (Tint) and Saturation) and the second hue (it is defined by Color = Hue (Tint) and Saturation) are substantially identical or identical (Note: both first and second Hue is defined by Color = Hue (Tint) and Saturation. Therefore, first and second Hue are identical) (Note: Lee reference shown “same color” in paragraph 0025, 0034 and 0100, and applicant(s) specification does not shown the difference between “exact” and “same.” Therefore, that meets the language “exact hue” because hue is defined by Color = Hue (Tint) and Saturation).  
the first electrode (120b) of the first organic light emitting diode (the combination of 140b, 130b and 120b) and the second electrode (120a) of the second organic light emitting diode (the combination of 140a, 130a and 120a) have a common electrical potential (common electrode 120 is provide current and voltage source for OLED, [0053-0054], see in light application specification paragraph 0060),
 wherein the first electrode (120b) of the first organic light emitting diode (the combination of 140b, 130b and 120b) and the second electrode (120a) of the second organic light emitting diode (the combination of 140a, 130a and 120a) are arranged congruently (i.e., simultaneously or forming the same time with one above the other following the order) one above the other (see Fig. 6D), and wherein the second electrode (140b) of the first organic light emitting diode and the first electrode (140a) of the second organic light emitting diode are arranged congruently one above the other (see Fig. 6D) so that.
Either as to claim recite “arranged congruently”. The method is considered as a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Lee does not explicitly teach
a bottom surface of the second electrode of the first organic light emitting diode is in direct contact with a top surface of the first electrode of the second organic light emitting diode.
Ali’s Fig. 2b teaches a bottom surface (the bottom surface of cathode 284, [0050]) of the second electrode (cathode 284 is the second electrode of first OLED (the combination of layer 160, 150 and 284, see Fig. 2b), [0050]) of the first organic light emitting diode (the combination of layer 160, 150 and 284, see Fig. 2b, [0050]) is in direct contact (the paragraph 0050 shown “in cases where insulation layer 290 is absent, first interior cathode 282 and second interior cathode 284 may be electrically coupled, therefore, the bottom surface of cathode 284 is in direct contact with top surface of cathode 282) with a top surface (the top surface of cathode 282, [0050]) of the first electrode (cathode 282 is the first electrode of second OLED (the combination of layer 120, 130 and 282, see Fig. 2b), [0050]) of the second organic light emitting diode (the combination of layer 120, 130 and 282, see Fig. 2b, [0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Ali to teachings of Lee such as applied the second electrode of the first organic light emitting diode having the bottom surface is in direct contact with a top surface of the first electrode of the second organic light emitting diode (Ali Figs. 2b) of that it was a known suitable alternative way of connecting to the one used by the primary reference (Lee Fig. 6D) of Lee. It is noted that the different if insulating layer is absent between the bottom surface of second electrode of the first organic light emitting diode and the top surface of first electrode of the second organic light emitting diode, that would have been understood the optoelectronic component device to function equally well.
Regarding claim 14, Lee’s Fig. 6D discloses the method as claimed in claim 12, further comprising 
Forming one or a plurality of further organic light emitting diodes connected in series with the first organic light emitting diode ([0009, 0012 and 0014]).
Regarding claim 15, Lee’s Fig. 6D discloses the method as claimed in claim 12, further comprising 
forming one or a plurality of further organic light emitting diodes connected in series with the second organic light emitting diode ([0009, 0012 and 0014]).
Regarding claim 21, Lee’s Fig. 6D discloses the optoelectronic component device as claimed in claim 1, further comprising 
One or a plurality of further organic light emitting diodes connected in series with the first organic light emitting diode ([0009, 0012 and 0014]).
one or a plurality of further organic light emitting diodes connected in series with the second organic light emitting diode ([0009, 0012 and 0014]).
Regarding claim 22, Lee’s Fig. 6D discloses the optoelectronic component device as claimed in claim 1, 
wherein the second electrode (140b) of the first organic light emitting diode (the combination of 140b, 130b and 120b, [0100 and 0108]) is an anode ([0053]) of the first organic light emitting diode and wherein the first electrode (140a) of the second organic light emitting diode (the combination of 140a, 130a and 120a, [0100 and 0109]) is an anode ([0053]) of the second organic light emitting diode, and 
wherein the first electrode (120b) of the first organic light emitting diode (the combination of 140b, 130b and 120b) and the second electrode (120a) of the second organic light emitting diode (the combination of 140a, 130a and 120a) have a common electrical potential (common electrode 120 is provide current and voltage source for OLED, [0053-0054], see in light application specification paragraph 0060).
Regarding claim 23, Lee’s Fig. 6D discloses the optoelectronic component device as claimed in claim 1, 
wherein the second electrode (140b) of the first organic light emitting diode (the combination of 140b, 130b and 120b, [0100 and 0108]) is an anode ([0053]) of the first organic light emitting diode and wherein the first electrode (140a) of the second organic light emitting diode (the combination of 140a, 130a and 120a, [0100 and 0109]) is an anode ([0053]) of the second organic light emitting diode.
Regarding claim 24, Lee’s Fig. 6D discloses method as claimed in claim 12, 
wherein the second electrode (140b) of the first organic light emitting diode (the combination of 140b, 130b and 120b, [0100 and 0108]) and the first electrode (140a) of the second organic light emitting diode (the combination of 140a, 130a and 120a, [0100 and 0109]) are electrically connected to one another (Fig. 6A-6D) in such a way that they form a common electrode (120 is common electrode [0053 and 0070]).
Regarding claim 25, Lee’s Fig. 6D discloses the method as claimed in claim 24, wherein 
Wherein the common electrode (120, Fig. 6A-6D) is formed from an at least translucent material ([0057-0058 and 0080]) or s formed in such a way that the common electrode comprises a translucent material ([0057-0058 and 0080]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Lee (US 2011/0095702 A1; hereinafter ‘Lee’), in view of Ali (US 2011/0248244 A1; hereinafter ‘Ali’), and further in view of Schlender (US 2012/0119253 A1; hereinafter ‘Schlender’).
Regarding claim 26, Lee’s Fig. 6D discloses the optoelectronic component device of claim 1, but does not teaches wherein 
The optoelectronic component device is designed only as a top emitter or only as a bottom emitter.
Schlender’s Fig. 1 and 2 teaches the optoelectronic component device (Fig. 1 and 2, [0054 and 0065]) is designed only as a top emitter or only as a bottom emitter (6, Fig. 1 and 2, [0067 and 0074]).
It would have been obvious to motivated for an ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Schlender to teachings of Lee such as applied the optoelectronic component device is designed only as a top emitter or only as a bottom emitter (Schlender Fig. 1-2) of Schlender to modified the structure device so as to further improve the functionality and thus the efficiency of the optoelectronic component.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 9, 12, 14-15 and 21-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding independent claims 1 and 12
Applicant’s Argument:  On pages 1-5 of Applicant’s Remarks, it is argued
The motivation or reasoning fails to sustain a proper case of obviousness for claims 1 and 12.
Examiner’s response:  See the new motivation for claims 1 and 12 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             


/LONG H LE/
Examiner, Art Unit 2815